         Case 4:20-cr-00166-DPM Document 3 Filed 06/04/20 Page 1 of 2


                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                   CENTRAL DIVISION

UNITED STATES OF AMERICA                   )       No. 4:20CR   CXJIU, Df'.A,-t
                                           )
V.                                         )       18 U.S.C. § 922(g)(l)
                                           )
SCOTT MATTHEW BOULDEN                      )


                                       INDICTMENT


THE GRAND JURY CHARGES THAT:


                                          COUNTl

       A.     On or about July 11, 2019, the defendant,

                               SCOTT MATTHEW BOULDEN,

had previously and knowingly been convicted of one or more of the following crimes punishable

by a term of imprisonment exceeding one year:

              1.     Burglary, in Bastrop County, Texas, Circuit Court in Case Number

                     12023;

              2.     Forgery, in Pulaski County, Arkansas, Circuit Court in Case Number 2008

                     3762;

              3.     Forgery, in Pulaski County, Arkansas, Circuit Court in Case Number 2008

                     5090;

              4.     Manufacturing, Delivery, Possession Controlled Substance, in Pulaski

                     County, Arkansas, Circuit Court in Case Number 2009-3227; and

              5.     Theft of Property, in Pulaski County, Arkansas, Circuit Court in Case

                     Number 2010-1349.
            Case 4:20-cr-00166-DPM Document 3 Filed 06/04/20 Page 2 of 2


       B.       On or about July 11, 2019, in the Eastern District of Arkansas, the

defendant,

                                SCOTT MATTHEW BOULDEN,

knowingly possessed, in and affecting commerce, a firearm, that is: a EIG .22 caliber revolver,

Model E15, bearing serial number 234403, in violation of Title 18, United States Code, Section

922(g)(l).



                                    FORFEITURE ALLEGATION

       Upon conviction of the offense alleged in Count 1 of this Indictment, the defendant,

SCOTT MATTHEW BOULDEN, shall forfeit to the United States pursuant to Title 18, United

States Code, Section 924(d), Title 21, United States Code, Section 853, and Title 28, United

States Code, Section 2461(c), the firearm and ammunition involved in the commission of the

offense.




                      [END OF TEXT. SIGNATURE PAGE ATTACHED.]




                                                     2
